DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 7, 21 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 21 and 37 include the limitation “based on a distance of the speed rate affordance and one or more of the speed rate indicators”. This limitation is unclear as there is not “distance” associated with the speed rate affordance. To what distance does this limitation refer? For purposes of art rejection, broadest reasonable interpretation will be exercised.
Claims 5 – 7 rejected as being dependent on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 –12, 17 – 19, 21 – 28, 34 – 35, 37 – 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0079386).
Regarding claim 1, Kim et al. disclose, in at least figures 4 – 6, a video interface system utilizable with controlling a special effects operation of live recording or recorded video data in real time, the system comprising: an electronic device (100) including at least one processing unit (180) in operable communication with a display (151) and at least one memory (160/180), the processing unit being configured to receive video data in real time from a camera (121) or the memory (¶31, 47, 93); and a graphical user interface associated with the electronic device and displayable on the electronic device (fig. 4-6; ¶55: display unit 151 will generally provide a user interface (UI) or graphical user interface (GUI) that includes information), the graphical user interface comprising: a video display region (151), and one or more affordances (touch screen ¶56) configured or configurable to provide at least one input receivable and usable by the processing unit in determining if the input is associated with changing a speed rate of the video data (¶94-97:  multiple velocity is displayed in a certain area, such as with a multiple velocity icon 360 at an upper side of the first touched point, along with the display of an indicator of fast-forward or rewind The multiple velocity icon 360 is continuously displayed whenever the user's finger moves); one or more speed rate indicators (360); and one or more guidelines displayable in the video display region, the guidelines being configured or configurable to associate with one or more of the speed rate indicators (fig. 6; ¶94-97; 100: continuously displaying a multiple velocity icon 360 according to the movement of a user's finger…360 being interpreted as guidelines that are associated with the speed rate indicators).

Regarding clam 2, Kim et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the guidelines (360) are vertically or horizontally oriented in the video display region (fig. 6; arranged horizontally).

Regarding clam 4, Kim et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein at least one of the one or more affordances is a speed rate affordance associated with changing the speed rate of the video data, and wherein at least one of the guidelines displayed on the graphical user interface is activated, modified or deactivated automatically based on a distance of the speed rate affordance and one or more of the speed rate indicators (fig. 6; 360 activated based on touch).

Regarding clam 5, Kim et al. disclose all of the aforementioned limitations of claim 4. Kim also teaches wherein the speed rate affordance is movable on the display (fig. 4 -5; 360 moves from right to left side).

Regarding clam 6, Kim et al. disclose all of the aforementioned limitations of claim 4. Kim also teaches wherein the speed rate affordance or at least one of the guidelines on the graphical user interface is activated, modified or deactivated automatically based on a touch input (fig. 4-6; ¶94-100; when the user's dragged finger reaches a second point that is a 2.times. point, the controller 180 displays the multiple velocity icon 360 including a fast-forward display and 4.times. display).

Regarding clam 7, Kim et al. disclose all of the aforementioned limitations of claim 4. Kim also teaches wherein the speed rate affordance of the graphical user interface includes at least one selectable value selected by a gesture on the display of the electronic device selected from the group consisting any one or any combination of a tap, a multiple tap, a touch holding, a sliding, a pinch, and a touch holding and sliding (fig. 4-6; ¶94-100; when the user's dragged finger reaches a second point that is a 2.times. point, the controller 180 displays the multiple velocity icon 360 including a fast-forward display and 4.times. display).

Regarding clam 8, Kim et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the guidelines are two or more guidelines, and at least part of each of the two or more guidelines being displayed in the video display region in a spaced apart relationship (fig. 6; 360 spaced apart).

Regarding clam 9, Kim et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the graphical user interface is configured or configurable by the processing unit to change a video playing speed on the graphical user interface of the video data from a first speed rate to a modified playing speed in response to the input received by the graphical user interface (fig. 4-6; ¶94-100: When the user releases his finger from the second point, the controller 180 performs fast-forward operation at 2.times. multiple velocity on the video being currently reproduced).

Regarding clam 10, Kim et al. disclose all of the aforementioned limitations of claim 9. Kim inherently teaches wherein the graphical user interface is configured or configurable by the processing unit to revert from displaying at the modified playing speed on the graphical user interface the video data to displaying the video data at the first speed rate (abstract; the purpose of the invention is to control playback speed, though not specifically addressed, reverting to the original speed and direction are inherent).

Regarding clam 11, Kim et al. disclose all of the aforementioned limitations of claim 9. Kim also teaches wherein the graphical user interface is configured or configurable by the processing unit to seamlessly change a playing speed on the graphical user interface of the video data from the first speed rate to the modified speed rate (fig. 4-6; ¶94-100; when the user's dragged finger reaches a second point that is a 2.times. point, the controller 180 displays the multiple velocity icon 360 including a fast-forward display and 4.times. display).

Regarding clam 12, Kim et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches further comprises one or more cameras configured to capture video of a real world scene, wherein the camera and the graphical user interface are incorporated in the electronic device or the camera is remote from the electronic device (fig. 1; ¶47).

Claim 17 – 18, 34 and 43 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Kim et al.

Claim 19 and 35 is rejected as applied to claim 2 above. The method steps as claimed would have been implied by the apparatus of Kim et al.

Claim 21 – 26 and 37 – 41 rejected as applied to claims 4 – 9 above. The method steps as claimed would have been implied by the apparatus of Kim et al.

Claim 22 and 34 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Kim et al.

Claim 27 – 28 rejected as applied to claim 10 – 11 above. The method steps as claimed would have been implied by the apparatus of Kim et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3, 13 – 16, 20, 29 – 30, 33, 36, 42 and 44 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view Examiner’s Official Notice.
	Regarding claim 3, Kim et al. discloses all the aforementioned limitations of claim 1. Kim fails to explicitly disclose wherein the guidelines are displayed or displayable according to a parameter which is configurable by a user, the parameter being selected from the group consisting any one or any combination of color, pattern, length, thickness, flashing, brightness, shape, orientation, and display time. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of a user selectable display configurations are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of user selectable display characteristics into the disclosure of Kim to arrive at Applicant's claimed invention.
	Regarding claim 13, Kim et al. discloses all the aforementioned limitations of claim 1. Kim fails to explicitly disclose wherein the one or more affordances includes a zoom affordance configured or configurable in determining a change in zoom factor of the video data, and wherein the zoom affordance is associated with at least one of the guidelines. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of adjusting zoom factor via GUI are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of adjusting zoom factor via GUI into the disclosure of Kim to arrive at Applicant's claimed invention.

	Regarding claim 14, Kim et al. discloses all the aforementioned limitations of claim 1. Kim fails to explicitly disclose wherein the one or more affordances includes a slide bar associated with changing a speed rate of the video data in real time as being displayed on the graphical user interface. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of slide bars are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of slide bars into the disclosure of Kim to arrive at Applicant's claimed invention.

	Regarding claim 15, Kim et al. discloses all the aforementioned limitations of claim 1. Kim fails to explicitly disclose wherein the processing unit is configured or configurable to add at least one new frame to the video data or remove at least one frame from the video data to change the speed rate of the video data. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of adding and removing frames to adjust video speed are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of adding and/or removing frames into the disclosure of Kim to arrive at Applicant's claimed invention.

Regarding claim 16, Kim et al. discloses all the aforementioned limitations of claim 1. Kim inherently teaches wherein the graphical user interface is configured or configurable by the processing unit to revert from displaying at the modified playing speed on the graphical user interface the video data to displaying the video data at the first speed rate (abstract; the purpose of the invention is to control playback speed, though not specifically addressed, reverting to the original speed and direction are inherent). Kim fails to explicitly disclose wherein the processing unit is configured or configurable to modify a first speed rate of the video data to a modified speed rate when a finger touches the graphical user interface, and then revert from the modified speed rate to the first speed rate when the finger is removed from the graphical user interface. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of having touch and release responses are well known and expected in the art. Thus, before the effective filing date, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of releasing of the touch reverts the video into the disclosure of Kim to arrive at Applicant's claimed invention.

Claim 20, 29 – 30, 33, 36, 42 and 44 – 45 rejected as applied to claims 3 and 13 – 16 above. The method steps as claimed would have been implied by the apparatus of Kim et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 17 and 31 – 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,755,743 in view of Kim et al.
 ‘743 teaches all of the limitations of claims 17 and 31 except display on the graphical user interface one or more guidelines, the guidelines being configured or configurable to associate with one or more speed rate indicators 20displayed on the graphical user interface. 
	In the same field of endeavor, Kim teaches one or more guidelines displayable in the video display region, the guidelines being configured or configurable to associate with one or more of the speed rate indicators (fig. 6; ¶94-97; 100: continuously displaying a multiple velocity icon 360 according to the movement of a user's finger…360 being interpreted as guidelines that are associated with the speed rate indicators). In light of the teaching of Kim, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Kim’s configuration in 743’s system because an artisan of ordinarily skill would recognize that this would result in a user-friendly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskings can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698